        Case 2:17-cr-00306-JCM-PAL Document 508 Filed 03/15/19 Page 1 of 5




 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@premierlegalgroup.com
     PREMIER LEGAL GROUP
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Attorney for Defendant Marko Leopard

 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
                                                   ***
 9
      UNITED STATES OF AMERICA,                          )
10                                                       )   2:17-cr-00306-APG-CWH
                                   Plaintiff,            )
11                                                       )
      v.                                                 )   DEFENDANT MARKO
12                                                       )   LEOPARD’S UNOPPOSED
      MARKO LEOPARD,                                     )   MOTION FOR EXTENSION OF
13                                                       )   TIME TO FILE REPLIES TO HIS
                                   Defendant.            )   MOTIONS TO DISMISS
14                                                       )

15          Certification: This pleading is timely filed.

16          Defendant Marko Leopard through his counsel Angela H. Dows, Esq., respectfully
17
     requests that this Court grant Defendant an extension of time of seven (7) days or until on or
18
     before March 26, 2019 to file his reply briefs to his: (1) Motion to Dismiss Based Upon Fifth
19
     Amendment Double Jeopardy and Lack of Due Process of Law (ECF No. 468), and (2) Motion
20
21   to Dismiss Count One as Unconstitutionally Overbroad and/or Vague (ECF No. 471).

22          DATED this 15th day of March 2019.
23                                                PREMIER LEGAL GROUP
                                                  By: /s/ Angela H. Dows
24                                                ANGELA H. DOWS, ESQ.
                                                  Appointed Counsel for Defendant Leopard
25
26
        Case 2:17-cr-00306-JCM-PAL Document 508 Filed 03/15/19 Page 2 of 5




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2          1.      On January 30, 2018, a grand jury in the District of Nevada, United States of
 3
     America, returned a Second Superseding Indictment against Mr. Leopard and thirty-five others.
 4
     The Second Superseding Indictment charged Mr. Leopard with Racketeering Conspiracy, in
 5
 6   violation of 18 U.S.C. § 1962(d). [See Dkt. No. 303.] Specific allegations were that Mr.

 7   Leopard became a member of the Infraud Organization in June of 2011, and that he operates
 8   “Abuse Immunity” or “Bulletproof Hosting” services that Organization members can employ
 9
     to create, operate, maintain and protect their own online contraband stores. [See Dkt. No. 303,
10
     at page 18.]
11
12          2.      Mr. Leopard made his initial appearance in the case in October of 2018. [See

13   ECF No. 420.] Instant counsel was appointed for Mr. Leopard at Mr. Leopard’s October 2018
14   initial appearance.
15
            3.      On February 1, 2019, Mr. Leopard filed a Motion to Dismiss Based Upon Fifth
16
     Amendment Double Jeopardy and Lack of Due Process of Law (ECF No. 468), as well as a
17
18   Motion to Dismiss Count One as Unconstitutionally Overbroad and/or Vague (ECF No. 471).

19          4.      On March 4, 2019, the government filed a combined Response to Mr. Leopard’s
20   Motions to Dismiss (ECF No. 502).
21
            5.      That the current reply briefs deadline in the case is March 19, 2019, and trial is
22
     currently set for October of 2019. [See ECF No. 405.]
23
24
25
26
                                                      2
        Case 2:17-cr-00306-JCM-PAL Document 508 Filed 03/15/19 Page 3 of 5




 1          6.      Mr. Leopard is currently incarcerated pending trial at the Nevada Southern
 2   Detention Center in Pahrump, Nevada. Said facility is approximately 1.5 hours of driving time
 3
     each way from Las Vegas, Nevada, and takes some lead time to accomplish and schedule.
 4
            7.      On or about March 11, 2019, instant counsel mailed the government’s
 5
 6   response(s) to Mr. Leopard for review.

 7          8.      Instant counsel will be visiting Mr. Leopard the week of March 18, 2019 to
 8   confer in-person and in part as to the government’s filed response(s), without revealing the
 9
     substance of said communications.
10
            9.      Instant counsel thus requests additional time to be able to adequately confer with
11
12   Mr. Leopard prior to filing the anticipated replies in this case.

13          10.     That the instant motion is not being prepared or filed under any bad faith, or lack
14   of due diligence. Further, the request is for a brief period of time, taking into the exercise of
15
     due diligence as well as Mr. Leopard’s status of being held pretrial in the case.
16
            11.     That on March 12, 2019, instant counsel conferred with counsel for the
17
18   government as to its intent as to the instant motion. Counsel for government, Chad W,

19   McHenry, advised that they did not have any objection to the extension, and that the instant
20   motion could be filed as agreed/unopposed.
21
22
23
24
25
26
                                                       3
        Case 2:17-cr-00306-JCM-PAL Document 508 Filed 03/15/19 Page 4 of 5




 1                                            CONCLUSION
 2          Wherefore, it is respectfully submitted that Mr. Leopard be allowed an additional seven
 3
     (7) days, or on or before Tuesday, March 26, 2019, by which to file his reply/ies to his Motions
 4
     to Dismiss, specifically his:
 5
 6          (1) Motion to Dismiss Based Upon Fifth Amendment Double Jeopardy and Lack of Due

 7   Process of Law (ECF No. 468), and
 8          (2) Motion to Dismiss Count One as Unconstitutionally Overbroad and/or Vague (ECF
 9
     No. 471).
10
            DATED this 15th day of March, 2019.
11
                                                  PREMIER LEGAL GROUP
12                                                By: /s/ Angela H. Dows
                                                  ANGELA H. DOWS, ESQ.
13                                                Appointed Counsel for Defendant Leopard
14
15
16
17
18
      IT IS SO ORDERED this 20th day
19    of March, 2019.
20
21    ____________________________
      Peggy A. Leen
22    United States Magistrate Judge
23
24
25
26
                                                     4
        Case 2:17-cr-00306-JCM-PAL Document 508 Filed 03/15/19 Page 5 of 5




 1
                                  CERTIFICATE OF SERVICE
 2
            The undersigned hereby affirms that a copy of the foregoing:
 3
 4   DEFENDANT MARKO LEOPARD’S UNOPPOSED MOTION FOR EXTENSION OF
             TIME TO FILE REPLIES TO HIS MOTIONS TO DISMISS
 5
     has been served on counsel for the Government by electronic service (ECF) to the person(s)
 6
 7   named below:

 8   DAVID A. JAFFE
     Chief, Organized Crime and Gang Section
 9   KELLY PEARSON
     Deputy Chief, Organized Crime and Gang Section
10   CHAD W. MCHENRY
     ALEXANDER GOTTFRIED
11   Trial Attorneys, Organized Crime and Gang Section
     501 Las Vegas Blvd. South, Suite 1100
12   Las Vegas, Nevada 89101
13   U.S. Department of Justice
     Counsel for Plaintiff
14
            DATED this 15th day of March, 2019.
15
16                                                 ___/s/_____________________
                                                   ANGELA H. DOWS, ESQ.
17
18
19
20
21
22
23
24
25
26
                                                   5
